234 N.W.2d 211 (1975)
194 Neb. 591
STATE of Nebraska, Appellee,
v.
Curtis Dale MORROW, Appellant.
No. 40109.
Supreme Court of Nebraska.
October 23, 1975.
*212 Michael C. Washburn, Leahy, Washburn & Cavanaugh, Omaha, for appellant.
Paul L. Douglas, Atty. Gen., Terry R. Schaaf, Sp. Asst. Atty. Gen., Lincoln, for appellee.
Heard before WHITE, C. J., and SPENCER, BOSLAUGH, McCOWN, NEWTON, CLINTON and BRODKEY, JJ.
NEWTON, Justice.
Defendant, following a plea bargain, entered a plea of guilty to a charge of robbery. He received a sentence of 3 to 5 years imprisonment. He asserts on appeal that other charges pending against him should not have been considered by the trial court in fixing sentence and that the sentence is excessive. Examination of the record fails to disclose abuse of discretion. The appeal is frivolous and the judgment is affirmed.
See Rule 20; State v. Orner, 192 Neb. 523, 222 N.W.2d 819; State v. Welton, 190 Neb. 600, 210 N.W.2d 925.
Affirmed.